DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 8 are objected to because of the following informalities: 
Claims 7 and 8 recite “said first film and second film comprises” in lines 1-2 of both claims. It is suggested to amend the limitation to “said first film and second film comprise” for grammar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "silicon cells" in line 2.  It is unclear if the silicon cells referenced is the same or different from the photovoltaic cells previously mentioned in claim 5. Clarification is requested. For the purpose of examination, the silicon cells in the limitation will be interpreted to be directed to the photovoltaic cells recited in claim 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate et al. (US 2015/0228810) in view of Chen et al. (CN 203733813; see English machine translation).
Regarding claim 5, Shumate discloses a photovoltaic module (200; see Figure 2) comprising: 
a frame (201) holding an array of photovoltaic cells (202) (see Figure 2), wherein said array has a first side (top) and a second side (bottom) (see Figure 3);
a grid of electrodes (402 and 403) overlaid on the first side of said array of photovoltaic cells (see Figure 4); 
a connector at one end of said grid of electrodes (it is disclosed the solar cells are interconnected by flat wires or metal ribbons, such that they would be the connector at an end of the grid of electrodes; [0087] and [0091]); 
a first film (305), wherein said first film covers the first side of the photovoltaic cells with the grid of electrodes overlaid on the photovoltaic cells ([0088]);
a second film (306) extending to cover the second side of said array of photovoltaic cells ([0088]; see Figure 3); 
a supporting layer (304) in contact with the film on the second side of said array of photovoltaic cells (see Figure 3); and 
a hardened glass sheet (303; tempered glass; [0087]), wherein said hardened glass sheet covers the film on the first side of the photovoltaic module (see Figure 3).

	While Shumate does not expressly disclose the grid of electrodes is a graphene electrode comprising a network of micro-fibers, the reference discloses the conductive lines can be made with metals or another electrically conductive material ([0089]).
	Chen discloses a solar cell (Figure 1) comprising graphene grid electrodes (3), where the graphene electrode has a width 2 to 15 microns ([0010]).
	Shumate and Chen are analogous arts because both are directed to solar cell modules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the metallization conductive structures on the solar cells of Shumate with the graphene electrode of Chen comprising a network of micro-fibers, as taught above, such that the use of graphene reduces the cost of manufacturing and amount of absorption and reflection of light over metallic electrodes, and has a low resistivity, such that electrons can migrate very efficiently over other commonly used materials, as disclosed by Chen ([0005]-[0006]).
Regarding claim 11, modified Shumate discloses all claim limitations as set forth above, and further discloses said grid of graphene electrodes minimizes shadows cast on the photovoltaic cells (it is well known that grid electrodes minimize the amount of shadow cast on the photovoltaic cells, where Chen further discloses graphene to be highly transparent in [0006]).
Regarding claim 12, modified Shumate discloses all claim limitations as set forth above, and further discloses said module uses the graphene grid to connect individual silicon cells (the graphene grid is used to connect individual silicon cells because it provides electrical current that the interconnector is connected to in order to interconnect silicon cells together, as set forth above).
Regarding claim 13, modified Shumate discloses all the claim limitations as set forth above, and further discloses said frame comprises straight segments and corners (see frame 201 in Figure 2).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate et al. (US 2015/0228810) in view of Chen et al. (CN 203733813; see English machine translation), as applied to claim 5 above, and further in view of Veerasamy (US 2011/0030772).
	Regarding claim 6, modified Shumate discloses all claim limitations as set forth above.
	Veerasamy discloses a photovoltaic module comprising a glass front sheet (1202) having an anti-reflective coating (1204) ([0082]).
Shumate and Veerasamy are analogous arts because both are directed to silicon solar cell devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an anti-reflective coating on the glass sheet of modified Shumate, as taught by Veerasamy, in order to increase transmission of light through the front glass sheet ([0082]), as disclosed by Veerasamy.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate et al. (US 2015/0228810) in view of Chen et al. (CN 203733813; see English machine translation), as applied to claim 5 above, and further in view of Hanoka et al. (US 5,476,553).
Regarding claim 7, modified Shumate discloses all claim limitations as set forth above, but the reference does not expressly disclose said first film and second film comprises EVA.
Hanoka discloses it was well known in the art before the effective filing date of the claimed invention to use EVA as the polymer encapsulant due to processability, performance, and low cost (C3/L41-43).
As modified Shumate is not limited to any specific examples of polymer encapsulant and as EVA as a polymer encapsulant were well known in the art before the effective filing date of the claimed invention, as evidenced by Hanoka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known polymer encapsulant for the same purpose, including EVA in the device of modified Shumate.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate et al. (US 2015/0228810) in view of Chen et al. (CN 203733813; see English machine translation), as applied in claim 5 above, and further in view of Nelson et al. (US 2011/0036390).
Regarding claim 8, modified Shumate discloses all claim limitations as set forth above, but the reference does not expressly disclose said first film and second film comprises thermoplastic olefin (TPO).
	Nelson discloses it was well known in the art before the effective filing date of the claimed invention to use polyolefins as an encapsulant material for photovoltaic modules ([0027]).
As modified Shumate is not limited to any specific examples of polymer encapsulant and as polyolefins as a polymer encapsulant were well known in the art before the effective filing date of the claimed invention, as evidenced by Nelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known polymer encapsulant for the same purpose, including polyolefins in the device of modified Shumate.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 10, modified Shumate discloses all claim limitations as set forth above, and further discloses the supporting layer is made of a plastic sheet ([0087]), but the reference does not expressly disclose said supporting layer comprises polyethylene terephthalate (PET) film.
Nelson discloses it was well known in the art before the effective filing date of the claimed invention to use a flexible polymer back sheet such as PET ([0021]).
As modified Shumate is not limited to any specific examples of plastic sheets as the supporting layer and as PET as a flexible polymer back sheet was well known in the art before the effective filing date of the claimed invention, as evidenced by Nelson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable polymer for the back sheet, including PET in the device of modified Shumate.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumate et al. (US 2015/0228810) in view of Chen et al. (CN 203733813; see English machine translation), as applied to claim 5 above, and further in view of Wohlgemuth et al. (US 2007/0012352).
Regarding claim 9, modified Shumate discloses all claim limitations as set forth above, and further discloses the supporting layer is made of a plastic sheet ([0087]), but the reference does not expressly disclose said supporting layer comprises silicone film.
Wohlgemuth discloses the photovoltaic module comprises a back sheet comprising a plastic sheet made of polyester with a silicone primer ([0023] and [0024]).
As modified Shumate is not limited to any specific examples of plastic sheets as the supporting layer and as a polymer back sheet comprising silicone was well known in the art before the effective filing date of the claimed invention, as evidenced by Wohlgemuth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable polymer for the back sheet, including a polymer back sheet comprising silicone in the device of modified Shumate.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. 
Applicant argues that the claims require the electrodes to form a grid electrode which forms a network of micro-fibers, where Chen discloses the electrode element as “a multilayer graphene front electrode 2, a single layer graphene gate line 3” and is not a grid of electrodes as required by the current claims. 
	However, Chen was relied upon only to teach the use of graphene as the grid electrode material, where Chen discloses the graphene electrode to have a width 2 to 15 microns and would read upon the claimed “micro-fibers”, such that Shumate already disclosed a grid electrode, where the grid electrode has a width on the order of microns ([0090]). Therefore, the argument was not found to be persuasive.
	Applicant further argues that the claimed grid is used to interconnect the solar cells in place of bus bars or similar. However, nowhere does the instant specification disclose the lack of use of bus bars or similar as asserted, which has already been outlined in the last response from the Office. 
	Applicant also argues that new claim 13 requires the addition of corners to form the frames. However, Shumate discloses a frame having straight segments and corners as claimed.
	Therefore, the arguments were not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721